UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 20, 2011 Date of Report (Date of earliest event reported) WSFS Financial Corporation (Exact name of registrant as specified in its charter) Delaware 0-16668 22-2866913 (State or other jurisdiction of incorporation) (SEC Commission File Number) (IRS Employer Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (302) 792-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Ac ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN REPORT Section 8 – Other Events Item 8.01Other Events. On October 20, 2011, WSFS Financial Corporation issued a press release announcing a conference call to discuss third quarter earnings to be held on October 28, 2011.The press release is filed as Exhibit 99 hereto and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) Exhibits: 99Press Release October 20, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WSFS FINANCIAL CORPORATION Date: October 20, 2011 By: /s/Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer
